UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☒ Definitive Additional Materials ☐ Soliciting Material Pursuant to § 240.14a-12 UNIFI, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) PAYMENT OF FILING FEE (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials: ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: *** Exercise Your Right to Vote *** Important Notice Regarding the Availability of Proxy Materials for the Shareholders Meeting to Be Held on October 21, 2015. Meeting Information UNIFI, INC . Meeting Type: Annual For holders as of: September 2, 2015 Date: October 21, 2015 Time: 9:00 AM Eastern Time Location: Company's Corporate Headquarters 7201 West Friendly Avenue Greensboro , NC 27410 Meeting Directions: For directions please call 336-294-4410 You are receiving this communication because you hold shares in the company named above . UNIFI, INC . 7 GREENSBORO, NC 27410 This is not a ballot. You cannot use this notice to vote these shares. This communication presents only an overview of the more complete proxy materials that are available to you on the Internet. Youmay view the proxy materials online at www.proxyvote.com or easily request a paper copy (see reverse side). We encourage you to access and review all of the important information contained in the proxy materials before voting. See the reverse side of this notice to obtain proxy materials and voting instructions. M96091-P69223 — Before You Vote — How to Access the Proxy Materials Proxy Materials Available to VIEW or RECEIVE: NOTICE AND PROXY STATEMENTANNUAL REPORT How to View Online: Have the information that is printed in the box marked by the arrow → (located on the following page) and visit: www.proxyvote.com. How to Request and Receive a PAPER or E-MAIL Copy: If you want to receive a paper or e-mail copy of these documents, you must request one . There is NO charge for requesting a copy . Please choose one of the following methods to make your request: 1) BY INTERNET : www.proxyvote.com 2) BY TELEPHONE : 1-800-579-1639 3) BY E-MAIL* : sendmaterial@proxyvote.com * If requesting materials by e-mail, please send a blank e-mail with the information that is printed in the box marked by the arrow → (located on the following page) in the subject line . Requests, instructions and other inquiries sent to this e-mail address will NOT be forwarded to your investment advisor. Please make the request as instructed above on or before October 7, 2015 to facilitate timely delivery. — How To Vote — Please Choose One of the Following Voting Methods Vote In Person: Many shareholders meetings have attendance requirements such as the possession of an attendance ticket issued by the entity holding the meeting. Please check the meeting materials for any special requirements for meeting attendance . At the meeting, you will need to request a ballot to vote these shares. Vote By Internet: To vote now by Internet, go to www.proxyvote.com. Have the information that is printed in the box marked by the arrow→ (located on the following page) available and follow the instructions. Vote By Mail: You can vote by mail by requesting a paper copy of thematerials, which will include a proxy card. M96092-P69223 Voting Items The Board of Directors recommends that you vote FOR each of the following nominees: PROPOSAL NO . 1– To elect as directors the six (6) nominees listed below to serve until the next Annual Meeting of Shareholders or until their respective successors (if there is to be one) are duly elected and qualified: Nominees: 1a. William J. Armfield, IV 1b. R. Roger Berrier, Jr. 1c. Archibald Cox, Jr. 1d. William L. Jasper 1e. Kenneth G. Langone 1f. Suzanne M. Present The Board of Directors recommends that you vote FOR the following proposal: PROPOSAL NO . 2 – An advisory (non-binding) vote to approve executive compensation. The Board of Directors recommends that you vote FOR the following proposal: PROPOSAL NO. 3 – Ratification of the appointment of KPMG LLP as the Company's independent registered public accounting firm for the fiscal year ending June 26, 2016. In their discretion , the proxies are authorized to vote upon such other business as may properly come before the Annual Meeting of Shareholders. M96093-P69223 M96094-P69223
